Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2012/0303039 to Chin et al. and U.S. Patent Pub. No. 2012/0232552 to Morgenstern Lopez et al. disclose a dilation system for sequentially dilating anatomical features to provide access to a treatment site along a subject's spine including a first dilation assembly configured to be inserted between adjacent spinous processes of the subject that includes a main body having a distal end and a proximal end and a first handle. The system includes a second dilation assembly including an instrument cannula having a distal cannula end, a proximal cannula end, and an instrument passageway extending between the distal and proximal cannula ends. A second dilator includes a dilation handle and an elongate dilator configured to move over the main body. The prior art fails to teach or disclose, however, wherein the elongate dilator is configured for insertion into the instrument passageway of the instrument cannula and wherein the elongate dilator of the second dilator is configured to be removed from the instrument passageway of the instrument cannula after the second dilation assembly has been advanced over the main body. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775